COURT OF APPEALS OF VIRGINIA


            Present: Judges Beales, O’Brien and Malveaux
            Argued by videoconference
PUBLISHED




            CLYDE CARLETON KOONS, IV, F/K/A
             CLYDE CARLETON CRANE, IV
                                                                                  OPINION BY
            v.       Record No. 0580-20-4                                 JUDGE MARY GRACE O’BRIEN
                                                                                FEBRUARY 2, 2021
            LESLIE ELIZABETH CRANE


                                 FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                             Randy I. Bellows, Judge

                            A. Van McFadden (The McFadden Law Office, PLLC, on briefs), for
                            appellant.

                            David Horowitz (Law Office of David Horowitz, PLLC, on brief),
                            for appellee.


                     Clyde Carleton Koons (“husband”) appeals an order finding him in contempt for failing to

            comply with terms of a final decree of divorce. Husband’s six assignments of error address service

            of the rule to show cause, the willful nature of his violations, and the sanctions imposed by the

            court.

                                                      BACKGROUND

                                         A. Divorce and Property Settlement Agreement

                     Husband and Leslie Elizabeth Crane (“wife”) were married in 2002 and divorced by final

            decree entered in April 2016. The divorce decree incorporated the parties’ property settlement and

            support agreement (“PSA”) and required husband to pay spousal support and certain insurance

            premiums and unreimbursed medical expenses for wife. The divorce decree also required husband

            to pay the mortgages on the parties’ two condominiums, Unit #109 and Unit #302.
        The PSA provided that the condominiums would be sold, and the aggregate net sale

proceeds would be divided equally, after payment of any commissions, liens, and expenses resulting

from the sales. Paragraph 7(E) of the PSA also provided as follows:

                 [I]n the event either party is delinquent in any payments provided for
                 herein, same shall be charged against his share or her share of the net
                 proceeds and paid to the other party.

Further, the PSA specified that husband would pay $5,000 of wife’s attorney’s fees “upon the sale

of the first of the real properties to sell.”

        The divorce decree listed a street address in Woodland, Washington as husband’s residential

address and required that the parties “give each other and this court at least thirty days[’] advance

written notice of any change of address.” In a paragraph entitled “Knowledge of Residence,” the

PSA specifically required the parties to notify each other of a change in residential address: “For so

long as any obligation of this [PSA] remains unexecuted and either party still has obligations

hereunder, each shall keep the other informed of his or her address of residence.” (Emphasis

added). The PSA also reserved the court’s authority to award attorney’s fees in connection with any

future actions to modify or enforce the terms of the agreement.

                                           B. Rule to Show Cause

        In October 2018, wife requested a show cause rule based on husband’s failure to comply

with his financial obligations under the divorce decree. Simultaneously, wife filed a motion to

modify spousal support. The court issued a show cause rule setting a hearing for November 16,

2018. The court subsequently issued an amended show cause rule setting a hearing for January 30,

2019.

        Husband did not appear at the January 30, 2019 hearing. When the court inquired whether

husband had been properly served, wife produced an affidavit of service showing that on December

18, 2018, the amended show cause rule, along with a letter from wife’s counsel, the verified
                                                   -2-
petition, discovery requests, and the motion to modify spousal support, were served upon husband’s

“mother-in-law/co-resident” at the Washington address husband provided in the divorce decree.

       Wife advised the court that husband never provided her with an updated residential address

as required by the divorce decree, but he did send her the following email entitled “change of

address” in July 2017:

               My new address is:

                         Saudi Aramco
                         PO Box 8523
                         Dhahran 31311
                         Saudi Arabia

               I hope this move will allow me to put my affairs in order.

Wife’s counsel informed the court that he understood husband was “working in a compound [in

Saudi Arabia] that’s very exclusive. You can’t get in there,” but because husband had not provided

wife with an updated residential address, wife “d[id]n’t know for certain” if he was currently living

in Saudi Arabia. Counsel also represented that Saudi Aramco’s location in Houston, Texas is “fire

walled” from its Saudi Arabia branch and “won’t accept service, or do anything, or give out any

information about the rest of Saudi Aramco.”

       Wife testified and confirmed that husband never advised her of a change in his residential

address. Although in January 2017 husband emailed wife purporting to inform her of a residential

address change in the United States, he merely provided a post office box in Washington. Wife

responded, “A PO Box is not an address. . . . [Y]ou don’t get to run away from your

[c]ourt[-]ordered obligations.”

       Wife’s counsel informed the court that in October 2018, he used a commercial delivery

service to send the initial show cause rule and accompanying documents to the Saudi Arabian post

office box provided in husband’s July 2017 email. However, the package was returned several days

                                                 -3-
later without explanation. Also in October 2018, wife’s counsel emailed the initial show cause rule

and accompanying documents to husband at the address he had used in July 2017 and as recently as

March 2018. When the court issued the amended show cause rule in November 2018, wife’s

counsel arranged for a private process server to serve it on husband at the Washington address he

provided in the divorce decree.

         The court found that substituted service on husband’s mother-in-law at the Washington

address was valid, noting that husband never informed wife or the court of any change in his

residential address as required by the divorce decree. Additionally, the court acknowledged that

wife sent the initial show cause rule and accompanying documents “by email to what appear[ed] to

be a valid address” and unsuccessfully attempted to serve husband in Saudi Arabia.

         Wife introduced evidence demonstrating husband’s noncompliance with his financial

obligations under the divorce decree. She testified that husband was an attorney with an estimated

yearly salary of $250,000, yet he consistently ignored his financial obligations under the divorce

decree to pay spousal support, insurance premiums, and unreimbursed medical expenses. She

estimated that he owed her approximately $89,464 for those financial obligations alone.

         Additionally, husband ignored his obligation to pay the condominium mortgages, resulting

in foreclosure of the two properties. After deductions for various fees and costs, including a

commission for the commissioner of sales, the net proceeds from the two foreclosure auctions

totaled $6,067.55. Wife asserted that husband’s nonpayment of the mortgages diminished the

foreclosure proceeds, and she requested an opportunity to supplement the record with the precise

amount. As a sanction, wife sought half the difference between the foreclosure sale price of each

condominium and the price each condominium would have commanded if sold for its fair market

value.



                                                 -4-
       The court found husband in contempt and continued the matter to determine whether it had

authority to order husband to pay wife half the difference between the foreclosure price and the fair

market value of the condominiums at the time they were sold.

       Wife filed a supplemental brief. Husband did not file a response. In an April 2019 order,

the court ruled that it had authority to award wife half the difference between the foreclosure sale

prices and the fair market values of the condominiums as a contempt sanction. The court continued

the matter to hear additional evidence.

       Prior to that hearing, counsel for husband filed a special appearance and moved to quash

service of process and dismiss the show cause rule for lack of service. At the hearing, husband

argued that the Washington residence might have been “the place [he] was last found” and “the last

address that [he] submitted to the court,” but it was not his “usual place of abode” as required by

Code § 8.01-296(2)(a). Husband emphasized that he informed wife of his move to Saudi Arabia in

July 2017, well before she attempted personal service on him at the Washington address in

December 2018. Husband’s evidence consisted of a de bene esse deposition transcript of his

father-in-law, resident owner of the Washington address, who testified equivocally about husband’s

residence. Although his father-in-law testified that husband “moved out of our house when he got

the job in Saudi [Arabia],” he further stated that husband’s intent was to remain in Saudi Arabia

only as long as he “could handle it” and husband had returned to the Washington residence in

summer 2018 and winter 2017. Husband did not introduce any other evidence demonstrating that

he abandoned the Washington abode or established a new residence elsewhere.

       The court held that service of process on husband was valid and denied his motion to quash.

Specifically, the court ruled that husband was properly served pursuant to Code § 8.01-296(2)(a),

which provides for substituted service by delivering pleadings to a family member at a person’s

“usual place of abode.” The court found that the process server delivered the show cause rule to
                                                 -5-
husband’s mother-in-law in December 2018 at the Washington address listed in the divorce decree.

The court further found that although husband emailed wife in July 2017 that he was working in

Saudi Arabia and provided a post office box, he did not notify wife or the court of any change in his

residential address as required by the divorce decree, and therefore the Washington address

remained his usual place of abode.

                                        C. Sanctions Hearing

       In December 2019, the court conducted a hearing to determine sanctions for husband’s

contempt, which included determining the difference between the foreclosure sale price and

fair-market value for each condominium. Although the court had found husband in contempt, it

allowed him to present mitigation evidence.

       Husband offered testimony from a real estate agent that in 2016, wife refused to remove

excess personal property from Unit #109, leaving it unsuitable to show to prospective buyers. The

agent further testified that wife would not provide keys for the unit or permit a lockbox and she

insisted on an unrealistically high sale price. The agent stated that Unit #109 attracted no

prospective buyers.

       Another listing agent testified that wife also did not cooperate with efforts to show Unit

#302 to prospective buyers; she would not meet with the agent or provide keys. The agent did not

have access to Unit #302, and although a prospective buyer did make an offer, wife rejected it.

Both agents testified that a realtor’s commission would be approximately six percent of the sale

price for each condominium.

       Husband also introduced several emails among himself, wife, and the real estate agents to

show wife’s lack of cooperation. In a May 2016 email, husband told wife that she was

“obstruct[ing]” sales by not posting pictures of Unit #109 and overpricing both units. He wrote, “I



                                                 -6-
do not think you have made a good-faith effort to sell the properties . . . I simply cannot continue to

make these mortgage payments.”

        Wife testified that the excess personal property in Unit #109 belonged to husband. She

stated that she requested twenty-four hours’ notice to show Unit #109 rather than utilize a lockbox,

and she explained that husband could have provided the agent with a key to Unit #302. She

acknowledged setting high sales prices for both condominiums.

        Ultimately, Unit #302 sold at foreclosure for $230,000 in October 2016, and Unit #109 sold

at foreclosure for $243,000 in June 2017. Wife offered testimony from John Murphy, who qualified

without objection as an expert in the field of real estate appraisal. Murphy testified as to the fair

market value of the properties at the time of foreclosure. He explained that he performed a

“retrospective appraisal” of both units and based his appraisal on their exteriors and on wife’s

descriptions of the interiors. He also relied on comparable sales from that same timeframe. Murphy

opined that Unit #302 would have sold on the market for $265,000 and Unit #109 would have sold

for $275,000.

        Husband contended that wife was partially responsible for the foreclosures and, therefore,

his liability should be reduced. However, the court rejected husband’s argument that wife had

“frustrated the [condominium sales].” It found husband’s failure to make mortgage payments

“began immediately [in] April 2016,” and noted that even if wife had impeded or delayed the

condominium sales, failing to pay the mortgages was not a self-help remedy available to husband.

Further, the court accepted Murphy’s expert testimony as to the fair market value of the

condominiums on the dates of foreclosure but reduced the value by a “reasonable real estate broker

commission” of six percent, as requested by husband. By reducing the fair market value by a

hypothetical realtor’s commission, the court mirrored the reduction of the actual foreclosure

proceeds by the commissioner of sales’ commission. The court also accepted wife’s calculations of
                                                  -7-
the total amounts of unpaid mortgages to the extent that they reduced the net sales proceeds

available to the parties.

        The court also ruled that husband failed to comply with other financial obligations of the

divorce decree and entered a final contempt order in March 2020. The court awarded wife her

reasonable attorney’s fees of $22,948.58 with respect to the contempt proceedings and an additional

$22,948.58 in connection with her motion to modify spousal support.1 The court denied husband’s

motions for rehearing and reconsideration, and this appeal followed.

                                              ANALYSIS

                                         A. Service of Process

        Husband contends that he was not properly served with the show cause rule, and therefore

the contempt order is void. He asserts that the Washington address listed in the divorce decree was

not his “usual place of abode” as required for substituted service under Code § 8.01-296(2)(a).

Additionally, husband argues that even if substituted service was valid, it was insufficient to confer

personal jurisdiction, which is a requirement for him to be found in contempt.

        Whether a court has acquired personal jurisdiction over a defendant presents a mixed

question of law and fact. See Harrison v. Harrison, 58 Va. App. 90, 101-02 (2011). We defer to the

circuit court’s factual findings and view the facts in the light most favorable to wife, the prevailing

party below, but we review de novo the court’s application of the law to those facts. See Caplan v.

Bogard, 264 Va. 219, 225 (2002). Further, we review issues of statutory construction de novo. See

Bergaust v. Flaherty, 57 Va. App. 423, 429 (2011).

        “A court acquires no jurisdiction over the person of a defendant until process is served in the

manner provided by statute, and a judgment entered by a court which lacks jurisdiction over a



        1
            Wife’s motion to modify spousal support is not an issue before this Court.
                                                -8-
defendant is void as against that defendant.” Slaughter v. Commonwealth, 222 Va. 787, 791 (1981)

(citation omitted). Code § 8.01-274.1 provides the requirements for show cause petitions in the

circuit court as follows:

                Except as otherwise provided by law, any party requesting a rule to
                show cause for a violation of a court order in any civil action in a
                court of record shall file with the court a motion or petition,
                which . . . shall include facts identifying with particularity the
                violation of a specific court order and be sworn to or accompanied by
                an affidavit setting forth such facts. A rule to show cause entered by
                the court shall be served on the person alleged to have violated the
                court order, along with the accompanying motion or petition and any
                affidavit filed with such motion or petition.

(Emphasis added). Husband asserts that because the statute uses the words “served on the person,”

the amended show cause rule and accompanying affidavit must be hand-delivered to him.

        However, the phrase “served on the person” refers to the multiple methods for obtaining in

personam (“personal”) jurisdiction over a party, which include substituted service pursuant to Code

§ 8.01-296(2).2 Code § 8.01-296 provides the requirements for service of process “upon natural

persons” as follows:

                1. By delivering a copy thereof in writing to the party in person; or

                2. By substituted service in the following manner:

                            a. If the party to be served is not found at his usual place
                               of abode, by delivering a copy of such process and
                               giving information of its purport to any person found
                               there, who is a member of his family, other than a
                               temporary sojourner or guest, and who is of the age
                               of [sixteen] or older; or


        2
          Conversely, a method of service that would not satisfy Code § 8.01-274.1 is an order of
publication, which confers only in rem jurisdiction. See Cranford v. Hubbard, 208 Va. 689, 690-91
(1968) (stating that service by publication confers upon a court only in rem jurisdiction). A court
with in rem jurisdiction can dissolve a marriage even where one party does not appear, but it cannot
adjudicate or enforce personal obligations. See Morris v. Morris, 4 Va. App. 539, 543-44 (1987)
(holding that support provisions were unenforceable where a circuit court did not have in personam
jurisdiction because the husband was served by order of publication).
                                                 -9-
                            b. If such service cannot be effected under subdivision
                               [(2)(a)], then by posting a copy of such process at the
                               front door or at such other door as appears to be the
                               main entrance of such place of abode[.]

Code § 8.01-296(1)-(2) (emphasis added). Either method of substituted service — on a family

member or by posting — is valid service upon a “natural person[]” if it occurs at the party’s “usual

place of abode.” Under Code § 8.01-296(2), substituted service at a party’s usual place of abode

may give a court jurisdiction over that person. See Washburn v. Angle Hardware Co., 144 Va. 508,

514 (1926) (recognizing validity of personal judgments against defendants served by substituted

service).

        Because husband is a nonresident, Virginia’s long-arm statute applies and supports a

conclusion that substituted service of the show cause rule was valid in this case. See generally Code

§ 8.01-328.1. The long-arm statute permits a Virginia court to exercise personal jurisdiction over

certain nonresidents, such as husband, who have spousal support obligations in Virginia. See Code

§ 8.01-328.1(A)(8)(i)-(ii). These provisions of the long-arm statute do not require personal service

on the nonresident. See id.3 Therefore, substituted service in Washington was sufficient to give the

Virginia court personal jurisdiction over husband and thus satisfy the requirement of Code

§ 8.01-274.1 that a show cause rule be “served on the person.” See also Code § 8.01-107.3(K)(2)

(providing a court with “continuing authority and jurisdiction” to “effectuate and enforce” equitable

distribution determinations in divorce decrees, including authority to “punish as contempt of

court”).

        Husband asserts that the Washington address provided in the divorce decree was not his

“usual place of abode.” He contends that it is, instead, his last home or last residence.


        3
         By contrast, the long-arm statute does expressly require “proof of personal service” on a
nonresident when jurisdiction arises from the person having “conceived or fathered a child in this
Commonwealth.” Code § 8.01-328.1(A), (A)(8)(iii).
                                                - 10 -
       A person’s “usual place of abode” is distinct from his “last home” or “last known

residence.” See Washburn, 144 Va. at 515 (“Last home, or residence, or place of abode, are not

synonymous with usual place of abode[.]”); cf. Code § 8.01-316(A)(1)(c) (requiring that an affidavit

for an order of publication reflect a party’s “last known residence”). Substituted service at a party’s

last home or residence is insufficient to show proper service at his “usual place of abode,”

particularly if the evidence demonstrates that he has abandoned that residence as his usual or

permanent home. See Earle v. McVeigh, 91 U.S. 503, 508-09 (1875). However, temporary

absence from his usual place of abode at the time of substituted service does not invalidate the

effectiveness of that service. See Spiegelman v. Birch, 204 Va. 96, 97 (1963) (affirming validity of

substituted service by posting at a defendant’s Virginia home while he was away with his family in

Florida for two months, because his absence was “only temporar[y]”).

       Here, the court found that the Washington address was husband’s usual place of abode. The

record supports this conclusion. Wife’s evidence included a return of service indicating that the

amended show cause order and sworn petition were served on husband’s mother-in-law at the

Washington address that husband provided in the divorce decree as his residential address of record.

See Code § 8.01-326 (stating that the return of service by a private process server “shall be evidence

of the facts stated therein”). The court found insufficient evidence that husband had permanently

abandoned that usual place of abode. See Spiegelman, 204 Va. at 97. Husband never notified wife

or the court of any change in his residential address as required by the divorce decree. Although he

sent wife an email entitled “change of address” in July 2017, he merely provided a post office box

for a company in Saudi Arabia and not a new residential address. Further, the court found that the

deposition testimony from husband’s father-in-law demonstrated that husband returned to the

Washington residence on multiple occasions, as recently as summer 2018. Husband did not

produce a driver’s license or bank account with another address, and he did not testify that he
                                                 - 11 -
resided at a new address. The record therefore supports the court’s factual finding that husband’s

presence in Saudi Arabia was temporary and that the Washington address remained his usual place

of abode.

        Husband nevertheless contends that, even assuming Washington was his usual place of

abode, in-person service was required before the court could impose a civil contempt order. In

support of this assertion, husband relies on Estate of Hackler v. Hackler, 44 Va. App. 51 (2004).

However, his reliance is misplaced. In Hackler, this Court reversed the contempt finding because

the husband had died, and the order required the estate conservator to use estate funds to purge the

husband’s contempt. Id. at 69, 71-72. We emphasized that “a civil contempt sanction is not

appropriate where a defendant has no ability to purge himself,” and we noted that the order

imposing the contempt payments was entered after the husband’s death. Id. at 72. “Once husband

was dead, he, obviously, could not be present in court, nor could he be served a rule to show cause

why the fine should not be imposed.” Id.

        Hackler does not address the situation here, where husband is alive but evaded personal

service of the show cause order, requiring wife to resort to substituted service under Code

§ 8.01-296(2)(a). Hackler does not preclude a finding of contempt when a defendant has been

properly served but is not physically present in court. The only limit that Hackler puts on the

method of service is that the method be sufficient to confer personal jurisdiction: “[C]ontempt is a

personal action[.] Contempt ‘is directed at the person of the recalcitrant.’ ‘It has long been the

constitutional rule that a court cannot adjudicate a personal claim or obligation unless it has

jurisdiction over the person of the defendant.’” Id. (first quoting Edwin B. Meade, Lile’s Equity

Pleading and Practice § 301 (3d ed. 1952), then quoting Hayes v. Hayes, 3 Va. App. 499, 505

(1986)). Because substituted service pursuant to Code § 8.01-296(2)(a) is sufficient to give a court

personal jurisdiction over a party, where the evidence establishes service on a family member at the
                                                 - 12 -
party’s usual place of abode, the court has authority to adjudicate that party’s contempt and award

sanctions.

        Here, the court found that wife met her burden of showing proper substituted service on a

family member at husband’s usual place of abode. Further, the court noted that wife attempted to

give husband notice of the hearing both by email4 and by sending the show cause rule and

accompanying documents to the post office box in Saudi Arabia. Finally, the court made a factual

finding that husband did not provide persuasive evidence that he had abandoned residency at the

Washington address and therefore his presence in Saudi Arabia was merely temporary. Because

these determinations are supported by the record, and because Code § 8.01-274.1 does not preclude

substituted service of a show cause order, we affirm the court’s decision to dismiss husband’s

motion to quash.

                                         B. Willful Contempt

        Husband does not contest that he failed to pay his court-ordered obligations but argues that

he should not have been found in contempt because his violation of the divorce decree was not

willful, but rather due to his financial inability to pay. He further contends that he violated the order

because of wife’s “unreasonable refusal to cooperate . . . with [his] efforts to sell the two

condominiums.”

        “[T]o hold a litigant in contempt, the litigant must be ‘acting in bad faith or [in] willful

disobedience of [the court’s] order.’” Zedan v. Westheim, 60 Va. App. 556, 574-75 (2012) (second

and third alterations in original) (quoting Alexander v. Alexander, 12 Va. App. 691, 696 (1991)).




        4
          Because we find that wife obtained valid substituted service on husband pursuant to Code
§ 8.01-296(2)(a), we decline to address husband’s alternative argument on appeal that wife failed to
demonstrate that she “cured” improper service of process under Code § 8.01-288 by emailing the
initial show cause rule and accompanying documents to husband.
                                               - 13 -
“On appellate review of this issue, we may reverse the ruling of the trial court only if we find that it

abused its discretion.” Barnhill v. Brooks, 15 Va. App. 696, 704 (1993).

        In a show cause hearing, the moving party need only prove that the offending party failed to

comply with an order of the trial court. See Frazier v. Commonwealth, 3 Va. App. 84, 87 (1986).

Once the movant proves noncompliance, “the burden is on the obligor to provide justification for

the failure to comply.” Barnhill, 15 Va. App. at 704.

        At the January 30, 2019 show cause hearing, wife established that husband failed to comply

with financial obligations under the divorce decree, including the requirement that he pay the

mortgage on their two condominiums, resulting in foreclosures. After the court denied his motion

to quash, husband attempted to defend his nonpayment by arguing that he was suffering financially

from wife’s recalcitrance in selling the condominiums. However, the court made the factual finding

that wife did not interfere with the marketing or sale of the condominiums, and husband presented

no substantive evidence of his financial hardship. Additionally, the court held that husband was not

entitled to engage in self-help through nonpayment. Because the record supports the court’s

findings that husband willfully violated numerous court-ordered obligations without justification,

the court did not abuse its discretion in finding him in contempt.

                                             C. Sanctions

        Husband’s third, fourth, and fifth assignments of error concern the court’s sanction for his

failure to pay the condominium mortgages, as required by the divorce decree. Because husband did

not comply with his financial obligations, the condominiums sold at foreclosure auctions for less

than their fair market values. Pursuant to the parties’ PSA, the court ordered that each party would

receive half of the net proceeds from the foreclosure sales. Additionally, as a contempt sanction for

husband’s violation of the divorce decree, the court ordered that wife receive half of the difference

between what the properties would have sold for at non-foreclosure sales (i.e., fair market value)
                                                 - 14 -
and the actual foreclosure sale prices. In calculating the sanction amount, the court deducted the

commissions actually earned by the commissioner of sales at foreclosure, as well as the

commissions that would have been earned by a realtor in hypothetical sales on the open market.

        Husband contends that the court erred by considering the difference between the foreclosure

prices of the condominiums and their fair market values. He also argues that wife’s evidence of the

fair market values was speculative, and, finally, he asserts that the court erred by reducing the fair

market values only by a hypothetical realtor’s commission and not by the full costs and fees that

would have accrued at an actual market sale. According to husband, the PSA limited the court’s

authority to equally divide the proceeds of $6,067.55 that remained after the condominiums were

sold at foreclosure.

        A court has broad discretion to fashion a sanction upon finding a party in contempt. “Upon

a finding of contempt, a trial judge has discretionary power to enforce decrees of the court.”

Hackler, 44 Va. App. at 64; see also Code § 20-107.3(K)(2). “This includes the power, in the

court’s ‘sound discretion,’ to determine the ‘degree of punishment.’” Epperly v. County of

Montgomery, 46 Va. App. 546, 555 (2005) (quoting Hackler, 44 Va. App. at 64); see also Local

333B, United Marine Div. v. Commonwealth, 193 Va. 773, 786 (1952).

        Paragraph 7(E) of the PSA states that “net proceeds” from the sale of the properties shall be

paid in equal shares to the parties after the payment of any commissions and liens or other expenses

of sale. It further provides that any delinquent payments made by a party “shall be charged against

his or her share of the net proceeds and paid to the other party.”

        Husband argues that because this provision of the PSA expressly addressed sales proceeds

and delinquent payments, the court’s sanction inappropriately rewrote the parties’ agreement.

Husband relies on Smith v. Smith, 41 Va. App. 742 (2003), and Driscoll v. Hunter, 59 Va. App. 22

(2011), for the proposition that the PSA is a contract not subject to judicial modification. However,
                                                 - 15 -
those cases are inapposite. Smith held that the spousal support statute, Code § 20-109(C), limits a

court’s authority to “make or modify spousal support awards when an agreement exists” between

the parties. 41 Va. App. at 751. Similarly, Driscoll held that the parties’ property settlement

agreement governed the requirements for modifying spousal support. 59 Va. App. at 29-30.

However, the matter before us is a sanction for contempt, not an appeal from an award of spousal

support or modification of a property settlement agreement. Accordingly, these cases do not

support husband’s contention that the parties’ PSA limited the court’s authority to fashion a sanction

for contempt.

       Here, at the time that the PSA was executed, the parties intended that the condominiums

would be sold for their fair market value and the proceeds would be divided equally. However,

because of husband’s noncompliance, the properties were sold at foreclosure, resulting in reduced

proceeds. The court enforced Paragraph 7(E) of the PSA by ordering that the net proceeds of the

foreclosure sale be divided in half and distributed to each party. Contrary to husband’s argument,

however, Paragraph 7(E) of the PSA did not preclude the court’s discretionary authority to order an

additional monetary award to wife — consisting of the difference between the properties’ fair

market values and the foreclosure proceeds — as a sanction for husband’s noncompliance with his

financial obligations under the divorce decree. See Kahn v. McNicholas, 67 Va. App. 215, 228-29

(2017) (holding that the equitable distribution statute, Code § 20-107.3(K)(2), authorizes

enforcement of monetary awards through circuit court’s contempt power).

       Husband also argues that wife’s evidence concerning the condominiums’ fair market value

at the time they were sold was speculative. Wife’s evidence consisted of unrebutted testimony from

John Murphy, who qualified without objection as an expert in the field of real estate appraisal.

Murphy prepared a retrospective appraisal of the properties at the time they were sold at foreclosure

and included the value of comparable properties.
                                                - 16 -
        “[E]xpert testimony is the most expedient, and, in fact, the preferable method for [valuing

marital property].” Stratton v. Stratton, 16 Va. App. 878, 883 (1993) (second alteration in original)

(quoting Lassen v. Lassen, 8 Va. App. 502, 507 (1989)). Ultimately, “[t]he credibility of the

witnesses and the weight accorded the evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented.” McKee v. McKee, 52 Va. App. 482,

492 (2008) (en banc) (quoting Sandoval v. Commonwealth, 20 Va. App. 133, 138 (1995)). The

court found Murphy’s testimony credible and his opinions reasonable. Therefore, under our

standard of review, we defer to the trial court’s factual determination of the fair market value of the

condominiums, given the credible evidence in the record supporting that determination.

        Additionally, husband argues that the court’s calculation was “incomplete and invalid”

because it did not include “all costs that would have been incurred if the condominiums had been

sold on the open market.” At husband’s request, and consistent with his own evidence, the court’s

calculation included a “reasonable real estate broker commission” of six percent, but it did not

include other “ordinary costs” such as “taxes, assessments, and escrow and settlement charges.”

The reduction for a hypothetical realtor’s commission corresponded with the reduction for the actual

commissioner of sales’ commission. Based on this record, the court did not abuse its discretion in

fashioning a sanction that deducted a six percent realtor’s commission to correspond to the similar

deduction for the commissioner of sale’s commission.

        A sanction imposed on a party held to be in civil contempt generally may serve to

compensate the complainant for losses resulting from the contemnor’s past noncompliance. See

Hackler, 44 Va. App. at 65 (“The punishment in a civil contempt proceeding ‘is adapted to what is

necessary to afford the injured party remedial relief for the injury[.]’” (quoting Rainey v. City of

Norfolk, 14 Va. App. 968, 974 (1992))). Here, the court acted within its discretion to impose a



                                                 - 17 -
sanction to compensate wife for the financial loss that resulted from husband’s noncompliance with

his obligations to pay the condominium mortgages. Accordingly, we affirm the sanction award.

                                      D. Attorney’s Fees Award

         Husband asserts the court erred in awarding wife excessive attorney’s fees. The parties’

PSA expressly provided for attorney’s fees associated with future modification and enforcement

proceedings. Wife presented an affidavit of attorney’s fees incurred in connection with the show

cause action and her motion to modify spousal support and attached a summary of charges. The

court found that wife’s claim was reasonable and that an equal division of fees between the two

actions was reasonable as well. It awarded her $22,948.58 in attorney’s fees for the rule to show

cause.

         This Court reviews an award of attorney’s fees for an abuse of discretion. See Graves v.

Graves, 4 Va. App. 326, 333 (1987). Here, wife’s counsel was required to document the many

provisions of the PSA that husband violated and the financial cost that resulted, research the process

of obtaining service of process abroad, and participate in protracted court proceedings. Further, the

overall length of the case extended to sixteen months, from the initial filing in October 2018 to

completion in March 2020. The record reflects that wife’s show cause action and motion to modify

spousal support were filed simultaneously and had many overlapping issues. For these reasons, we

find that the court did not abuse its discretion in dividing wife’s claim for attorney’s fees evenly

between the two actions and awarding her $22,948.58 for the contempt proceedings.

         Wife also requests an award for the attorney’s fees she expended on appeal. “The decision

of whether to award attorney’s fees and costs incurred on appeal is discretionary.” Friedman v.

Smith, 68 Va. App. 529, 545 (2018); see Rule 5A:30(b). Although wife prevailed, we do not find

that husband’s appeal was “frivolous or lacked substantial merit,” or that the “equities of the case”

favor an award. Rule 5A:30(b)(3)-(4). Therefore, we decline wife’s request.
                                                 - 18 -
                                          CONCLUSION

        For the foregoing reasons, we find that husband was properly served with the show cause

rule and the evidence was sufficient to find him in willful contempt. We also hold that the court did

not err in imposing sanctions or awarding wife her attorney’s fees. Accordingly, we affirm the

judgment of the trial court.

                                                                                           Affirmed.




                                                - 19 -